Exhibit ITRON, INC. AMENDED AND RESTATED 2 RESTRICTED STOCK UNIT AWARD NOTICE ALL PARTICIPANTS (EXCLUDING FRANCE) Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit award (the “Award”).The Award is subject to all the terms and conditions set forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the Restricted Stock Unit Award Agreement, including AppendicesA and B (the “Agreement”) and the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan (the “Plan”), all of which are incorporated into the Award Notice in their entirety. Participant: <> <> Grant Date: <> Number ofRestricted Stock Units: <<# of Units>> Vesting Schedule: The Award will vest with respect to one-third of the Restricted Stock Units on each of the first, second and third anniversaries of the Grant Date (each, a "Vest Date") Additional Terms/Acknowledgement:This Award is subject to all the terms and conditions set forth in this Award Notice, the Agreement, and the Plan which are attached to and incorporated into this Award Notice in their entirety. «First_Name» «Last_Name» I accept this award subject to the terms and conditions stated herein. «Electronically Signed» Attachments: 1. RestrictedStock Unit Award Agreement, including Appendices A and
